Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED DESCRIPTION
1.	This action is in response to the application filed on  03/12/2021.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3.	The drawings filed on02/12/2021 have been accepted by the Examiner.

Specification
4.	The disclosure is objected to because the use of the trademark “Java” has been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
Appropriate correction is required. 


Examiner’s Notes

5.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
6.	Claims 4 and 14 are objected to because of the following informalities:
Claims 4 and 14 recites the trademark term “Java” without appropriate terminology.  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



7.	Claim 10 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “transferring can be memory to memory” makes the claim language indefinite.  Thus claim 10 is rejected under the 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 5-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over DAY et al ( US 20090125796)  and further in view of view of FU et al (US 20070299863)
As per claim 1, DAY discloses: A method of integration of data objects between disparate language implementations, comprising (Abstract “The Data Integration Application (Composite Object) are compiled, independent object applications residing in an object library designated by the user/user IT organization. The compiled data application object are run on the organization's existing computing systems  [0158] a series of compiled objects that form a data integration application (DIA). The access to the source data can be in the form of one data source to one data target, one to many, many to one, or many to many. It also merges data fields from different data sources as well as the entire data record. Each instance of the DIA is an object compiled application residing in an object library; [0132] public announcements of integration projects/programs to merge these large disparate software acquisitions over a period of time., between disparated language information is shown in [0141] 
defining a plurality of data objects in an abstract Independent Definition Language (IDL);
[0041] the invention provides advanced, composite compiled object software based, open data platform software invention [0053] According to another aspect the software creates compiled object code for the Data Integration Applications [0055] With compiled C++ generated data integration applications in the standard libraries of the compute environment. The Composite (Data Integration Application) objects can be used with transaction application systems, where the compiled C++ object is an data objects in an abstract independent definition language (Abstract);
storing the plurality of data objects;  (Abstract, The Data Integration Application (Composite Object) are compiled, independent object applications residing in an object library designated by the user/user IT organization. The compiled data application object are run on the organization's existing computing systems under standard compute processing procedures as either independent applications or in support of the organizations ongoing business/operational requirements for data use requirements. [0172] The software can store the compiled object DIA's on a storage device in or outside the firewall of the creating organization. [0163] [0174] [0345] where the compiled objects are activated through a CALL statement or executed an independent application within the computing systems; 
compiling, via an IDL compiler, a symbol table representing the plurality of data objects; (Abstract The Data Integration Application (Composite Object) are compiled, independent object applications residing in an object library designated by the user/user IT organization. The compiled data application object are run on the organization's existing computing systems under standard compute processing procedures [0159] Composite (C++ compiled) objects for structured data access are created in the software design and invention via the Multi-Tier Interface through a series of commands and spread sheet type programming options. The invention design permits individuals 
generating target code for the plurality of data objects; [0053] According to another aspect the software creates compiled object code for the Data Integration Applications. Consequently the software uses very small processor/server compute configurations to create and compile the software's data integration applications. The data integration application can be modified until it is compiled. Once an application is compiled it does not require recompile for extended use. Once compiled, an application runs in the standard computing environment; there is no requirement for the compiled application to be run on the development processor/serve”). (Abstract, The software enables create, extract, transform, programs, processes, and load data integration application Data Integration Application (Composite Object)s through an object based software design enabling efficient and rapid retrieval, processing, and positioning of structured data directly from one or multiple data sources to the required formats,… data oriented system design for rapid generation and support of Data Integration Application (Composite Object)s using a Multi-Tier three dimensional graphical interface [0036] a computer implemented method, system and computer program  targets. [0048] [0055][0036] [0096] FIG. 32 is a drawing of the software invention and design of the execution sequence of an Object within the software design and architecture in source to target processes for Composite Object; [0198] FIG. 30 provides a more detailed view of zooming on the Analysis object according to example embodiments of the invention. The analysis object shows the current language definition 3001 and a user can test the language object either source to target 3002 or target 3003 to source. The user can browse the results of either the source or target processes 3004. This is a method to verify that the language object is transforming the source to target as required. [0344] The invention provides an Analysis Object to encapsulate methods to analysis test cases for external source to target object transforms and target to source transforms (see FIG. 30, FIG. 31 for example) [0177] The present invention can conduct source to target objects with intelligent appliances connected to the web based application. Target languages shown in [0193] implementation of displaying the Schema Object (i.e. Variable Object) according to embodiments of the invention. Display is both the Schema detail data source and targets 2506 but also the Physical Schema 2513 programming support and information. The Maintain Schema 2503 command line adds or deletes source and target structured data definitions; 
generating the plurality of data objects into a target language; [0155] [0163] [0174] where the AGORA software could be a target language  [0342] It provides an implementation of a language object management service to create, maintain and manipulate language objects. It provides a language where a source to target transforms can execute an inverse target to source and yield the results found in the original source object. It provides a language object that is retained in a structured file form called a binary object. It provides a language object that can be transformed into a human readable object;
calling the plurality of data objects via an application programming interface from an application; [0172] The object compiled DIA's can be called within the web based infrastructure independently or as part of a web application[0252] Composite Objects (DIA) from issuing CALL statements from their business application programs. Also 
validating the plurality of data objects to the application programming interface in memory [0162] using an integrated test and analysis design for validation of Composite Objects (Data Integration Applications). [0175] The design does not require special execution or data retrieval code to support the object compiled code or DIA. The invention's interface to database software is the same as an application request. [0199] An aspect of the invention is rapid test and validation prior to publishing (compiling) of Composite Object (Data Integration Application) for production in company IT and data environment.; the compiled objects using the AGORA API [0201] In this example, the AGORA executable is linked to source server application 3301 using the AGORA API. The source application launches the AGORA executable. AGORA executable transforms the source object using the AGORA Rule, Schema, and Connector objects (3302). The result object is updated on the target server 3303 or executed in a target server application 3304. An AGORA executable requires the linking of client source and target adapters to access the client-server technology;
transferring the plurality of data objects to the application programming interface [0200] The AGORA software executable transforms a source object to the target object using AGORA software Rule, Schema, and Connector objects (3202). The result updates the target server object (3203). Any object including data bases, files, XML, and binary files but no limited to, these can be either the source 3204 or target server 3205. An AGORA software executable requires the linking of a client source and target adapter to access the client server technology”) where AGORA executable using the Application programming Interface [0201] In this example, the AGORA executable is linked to source server application 3301 using the AGORA API. The source application launches 
 and transferring output from the application programming interface to the application.  [0312]  [0331] [0342] It provides an implementation of a language object management service to create, maintain and manipulate language objects. It provides a language where a source to target transforms can execute an inverse target to source and yield the results found in the original source object. [0344] The invention provides an Analysis Object to encapsulate methods to analysis test cases for external source to target object transforms and target to source transforms (see FIG. 30, FIG. 31 for example). [0199] The user can browse the result of either the source or target [0198] Analysis object according to example embodiments of the invention. The analysis object shows the current language definition 3001 and a user can test the language object either source to target 3002 or target 3003 to source. The user can browse the results of either the source or target processes 3004. This is a method to verify that the language object is transforming the source to target as required. [0304] The Object screen shown in FIG. 29 is the connectivity path defining the target and source paths for accessing structured data from original data sources or copies. This is connectivity 
DAY does not specifically disclose objects stored in memory.  However, in an analogous  prior art  FU (US 20070299863) discloses objects are stored in memory. (FU, Abstract, [0006].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of FU with the method of DAY. The modification would be obvious because one of the ordinary skill in the art would be motivated to store and read the data appropriately so that the program elements that are appropriate to perform the process. 
Claim 13 is a program product claim corresponding to the method claim 1 and rejected under the same reason set forth in connection of the rejection of claim 1 above. 
As per claim 2 the rejection of claim 1 is incorporated and further DAY discloses generated code and object transfer [0158] a series of compiled objects that form a data integration application (DIA). The access to the source data can be in the form of one data source to one data target,  generated code object transfer.  However, DAY does not specifically disclose serialization/deserialization routines needed for object transfer. However, in an analogous art Fu (US 20070299863) discloses serialization/deserialization routine.  (FU [0003] [0005] [0006] [0007]).

The modification would be obvious because one of the ordinary skill in the art would be motivated to ensure that they correctly account for the organization of the data structures, endian-ness and type lengths, and other parameters.
As per claim3 the rejection of claim 1 is incorporated and further DAY US 20090125796 discloses wherein generating target code for the plurality of data objects [0342]
 DAY  does not specifically disclose However Fu discloses includes endianness and data type differences between languages without the need for development intervention. (FU [0006] adopting some convention regarding the order in which the elements of the data structure are added to the serial stream, whether bytes or other-sized chunks of data are transmitted in big-endian or little-endian format [0007] [0036] [0038] [0045] [0052].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of FU with the method of DAY. The modification would be obvious because one of the ordinary skill in the art would be motivated to ensure that they correctly account for the organization of the data structures, endian-ness and type lengths, and other parameters.
As per claim 5 the rejection of claim 1 is incorporated and further DAY discloses, further comprising generating target code for field validation is contained in the data objects. [0162] using an integrated test and analysis design for validation of Composite Objects (Data Integration Applications). [0175] The design does not require special execution or data retrieval code to support the object compiled code or DIA.
As per claim 6 the rejection of claim 1 is incorporated and further DAY discloses, wherein generating target code for the plurality of data objects includes transmission 
As per claim 7 the rejection of claim 1 is incorporated and further DAY discloses,  wherein defining a plurality of data objects includes names, [0121] types [0135], security levels, [0042]  access levels (Abstract, [0042] [0043]  [0044] [0155], [0227 tags for database composition, [0153] and field descriptions. [0041] [0146] [0212]
As per claim 8 the rejection of claim 1 is incorporated and further DAY discloses wherein generating target code for the plurality of data objects includes support for abstraction and inheritance [0036] [0186] [0339]. 
As per claim 9 the rejection of claim 2 is incorporated and further Fu discloses, wherein serialization is executed in memory (Fu, Abstract, [0006] [0009]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of FU with the method of DAY.
The modification would be obvious because one of the ordinary skill in the art would be motivated to ensure that they correctly account for the organization of the data structures, endian-ness and type lengths, and other parameters.
As per claim 10 the rejection of claim 1 is incorporated and further DAY discloses wherein transferring from memory to memory or over a network. [0036] [0051] [0063] [0343] [0344].
9.	Claims 11-12  are rejected under 35 U.S.C. 103 as being unpatentable over DAY et al ( US 20090125796)  and further in view of view of FU et al (US 20070299863) and FUKATSU (US 20130006397)
As per claim 11 the rejection of claim 1 is incorporated and DAY discloses the symbol table for use is code generation ( DAY [0155] a series of data oriented screen formats 
Neither DAY nor Fu specifically disclose creating symbol tables in memory. However, in an analogous art FUKATSU (US 20130006397) discloses the above limitation. (FUKATSU, Abstract, [0012] [0020] [0026]). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of FUKATSU with the method of FU and  DAY. The modification would be obvious because one of the ordinary skill in the art would be motivated to handle a data read or write request to the controller from the peripheral equipment efficiently. 
As per claim 12 the rejection of claim 11 is incorporated and DAY discloses the symbol table for use is code generation ( DAY [0155] a series of data oriented screen formats (Rule, Schema, Connection, Analysis, Manage, and Search) that support command with spread sheet programming functionality.”) where schema is variable [0165].
Neither DAY nor Fu specifically disclose wherein code generation is output to persistent storage and further comprises executing via a complier and using the symbol table. However, in an analogous art FUKATSU (US 20130006397) discloses the above limitation. (FUKATSU, [0027] [0030] [0031]. The modification would be obvious because one of the ordinary skill in the art would be motivated to handle a data read or write request to the controller from the peripheral equipment efficiently. 
10.	Claims 4, 14-15  are rejected under 35 U.S.C. 103 as being unpatentable over DAY et al ( US 20090125796)  and further in view of view of FU et al (US 20070299863)
And Kotman ( US 20170242667)
As per claim 4 the rejection of claim 1 is incorporated and further DAY discloses wherein generating target code for the plurality of data objects includes data storage specifications [0006]  [0018] [0071] required by Mapping [0039]  Structured Query Language (SQL). [0306] [0308] [0309].

As per claim 14 the rejection of claim 13 is incorporated and further DAY discloses he data objects are directed to programming languages comprising C++ [0055] [0159]. DAY discloses the target code. Neither DAY nor Fu disclose target code is JAVA and C#. 
However, in analogous art Kotman (US 20170242667) discloses the above limitation (Kotman [0159] [0116]). The modification would be obvious because one of the ordinary skill in the art would be motivated to manage code in a concise and descriptive manner can be a pivotal part of decreasing the overall cost of developing and maintaining an application.
As per claim 15 the rejection of claim 13 is incorporated and further Kotman discloses the data objects into an Object Relational Mapping (ORM) (Kotman, [0269]. The modification would be obvious because one of the ordinary skill in the art would be motivated to develop generated portion of the software application constructed to make use of asynchronous method calls and other advanced techniques and the system is optimized to work with approximations of bigger data sets, in contrast to a closed system, which works with the precision of smaller data sets.
Conclusion
11.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.

Bustelo US 20060080639 discloses: System and method for revealing remote object status in an integrated development environment.
Almandos (US 20130097425 ) discloses  A data object that includes both data and meta-data is commonly referred to as a structured data object.  Providing consistent cryptographic operations across several applications using secure structured data objects includes a security middleware component, using an application programming interface, receiving a data input from an originating application operating in application space. Both the application and the middleware component execute in the data processing system. A security schema object is retrieved by the security middleware component from an object store, the security schema object describing a sequence of cryptographic operations and includes several components describing aspects of the cryptographic operations. cryptographic services, or direct interfaces to runtime security related runtime services or platform services.
Alagianambi US 11119985  ingestion of exported event data objects between an extrinsic event scheduling service and a collaborative documentation service via an extrinsic event consolidation system. The extrinsic event consolidation system provides 

Viswanathan US 20210075749 In some instances, the integration engine 140 may determine additional information pertaining to the event or a data object respective to the event using, for example, data object identifiers or other metadata associated with the event. For example, using a recipe retrieving information from a first distributed application, the integration engine 140 may identify that there has been a change in the status of an account; automates the interaction between the different applications using the application programming interfaces (APIs) of those applications. Metadata may include identification of any object identifiers that are included in event data, as described in further detail below. The object identifiers may be used, for instance, as a key to retrieve a corresponding data object. the metadata may include identification of object identifiers that are included in the event data. In some instances, the object identifier can be used, for example, as a key to retrieve the corresponding data object. 

Tung Ng US 6279008 Integrated graphical user interface method and apparatus for mapping between objects and databases Object-database mapping tools assist in integrating tables in a database with corresponding classes in an object-oriented application. Conventional object-database mapping tools receive class definitions from an object-oriented application and automatically generate code, typically stored in a database schema, to create tables and other structures for the database. The tables and structures in the database are used to hold data corresponding to objects generated by an object-oriented application.

Huckins US 6038593 A  After having obtained the GUID of COM interface server 203, the application 233 creates interface 209 as an instance of ITheInterface. Interface 209 has an exemplary compiler independent definition, using the C++ programming language, as follows

Brown  US 7437712  The code sources may include files in various programming languages, for example, JAVA and C++. The various files may include, for example, configuration text files, interface definition language (IDL) files, and data type definition (DTD) documents. An IDL file contains a language independent definition of how two modules or systems communicate with each other.

Michel US 7849469 A conventional IDL interface definition is independent of a selected programming language, but maps to all of the popular programming languages via industry standards. As an example, there are standardized mappings from IDL to C, C++, Java, COBOL and other languages.

Title: Semistructured data ; author:  P Buneman, published on  1997
Title: From databases to dataspaces: a new abstraction for information management author: M Franklin, published on 2005.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAMELI DAS whose telephone number is (571)272-3696.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:00 pm (ET).

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mr. Emerson Puente can be reached at (571) 272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHAMELI DAS/Primary Examiner, Art Unit 2196